            Case 5:19-cv-00074-FB Document 30 Filed 02/18/19 Page 1 of 8



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


 TEXAS LEAGUE OF UNITED LATIN                          §
 AMERICAN CITIZENS,                                    §
                                                       §
 and                                                   §
                                                       §
 NATIONAL LEAGUE OF UNITED                             §
 LATIN AMERICAN CITIZENS,                              §
                                                       §
 and                                                   §
                                                       §
 JULIE HILBERG, individually and on                    §
 behalf of others similarly situated,                  §
                                                       §    CIVIL ACTION NO. 5:19-CV-00074-FB
       Plaintiffs,                                     §
                                                       §
 v.                                                    §
                                                       §
 DAVID WHITLEY, in his official capacity               §
 as Secretary of State for the State of Texas,         §
                                                       §
 and                                                   §
                                                       §
 KEN PAXTON, in his official capacity as               §
 Attorney General for the State of Texas,              §
                                                       §
       Defendants.                                     §


               MOTION FOR ENTRY OF CONFIDENTIALITY AND PROTECTIVE ORDER

        Defendants in the above entitled cause move for the entry of a confidentiality and protective

order (“Protective Order”), and in support thereof, would show as follows:

                                     INTRODUCTION & BACKGROUND

        On January 29, 2019, Plaintiffs filed their Original Complaint against Defendants in this

Court. In their First Amended Complaint, Plaintiffs seek declaratory and injunctive relief, alleging

violations of the 1st and 14th Amendments and Section 11(b) of the Voting Rights Act on various


Defendants’ Motion for Entry of Confidentiality and Protective Order
LULAC v. Whitley et al.; Civil Action No. 5:19-CV-00074-FB                                 Page 1 of 8
            Case 5:19-cv-00074-FB Document 30 Filed 02/18/19 Page 2 of 8



grounds in relation to the Secretary of State’s provision of voter rolls to Texas counties, pursuant

to Election Advisory No. 2019-02.

        On February 4, 2019, Plaintiffs filed their Motion for Preliminary Injunction. On the same

date, this Court issued an order setting for hearing Plaintiffs’ Motion for Preliminary Injunction

on February 19, 2019.

        On February 11, 2019, Defendants filed their Motion to Dismiss Under Rules 12(b)(1) and

12(b)(6). On the same date, the Court issued an order indicating that Defendants’ Motion to

Dismiss would also be heard on February 19, 2019.

        On February 12, 2019, Plaintiffs issued a subpoena duces tecum to each of the following

witnesses to appear and produce documents at the February 19th hearing:

                 1)       Kristen Spies, Blanco County Tax Assessor Collector;
                 2)       Cheryl Johnson, Galveston County Tax Assessor Collector;
                 3)       Lisa Adam, Election Administrator – Guadalupe County;
                 4)       Bob Reeves, Kerr County Tax Assessor Collector;
                 5)       Betsey Schonhoff, Secretary of State – Elections Division, and
                 6)       Gayatri Vasan, Department of Public Safety – Division Support Manager.
                 7)       Jacquelyn F. Callanen, Bexar County Election Administrator
                 8)       Jose Salvador Tellez, Webb County Elections Administrator

(See attached Exhibit A).

        The subpoenas contained the following requests for production:

                 To witnesses Kristen Spies, Cheryl Johnson, Lisa Adam, Jacquelyn Callanen, Jose

        Salvador Tellez and Bob Reeves:

                          All communications with the Texas Secretary of State's Office or any other
                          individual about Advisory No. 2019-02 regarding "Use of Non-U.S. Citizen
                          Data obtained from the Department of Public Safety" and its
                          implementation; any letters sent by you to registered voters in your county
                          pursuant to Advisory No. 2019-02; any responses to those letters received
                          by you; and any other documents in your possession that related to Advisory
                          No. 2019-02.




Defendants’ Motion for Entry of Confidentiality and Protective Order
LULAC v. Whitley et al.; Civil Action No. 5:19-CV-00074-FB                                 Page 2 of 8
             Case 5:19-cv-00074-FB Document 30 Filed 02/18/19 Page 3 of 8



                 To witness Gavatri Vasan:

                          All and all documents in your possession, including all communications
                          with the Texas Secretary of State's Office or Texas Attorney General's
                          Office, about the provision of records identifying individuals who may have
                          been noncitizens at the time of their driver license application or renewal,
                          the uses for those records, the limitations of those records, and the
                          agreement for monthly sharing of such data.

(See Attached Exhibit A, pp. 1, 4, 7, 10, 13, & 16).

        It is anticipated the subpoenaed parties intend to respond to the above requests at the time

of the hearing. The parties intend to conduct discovery during the pendency of this case. As is

apparent from the nature of Plaintiffs’ initial subpoenas, the production of confidential materials,

including but not limited to personally identifiable information (such as home address, date of

birth, and social security number), personal information that is protected by law, and other

sensitive information may be requested or exchanged as part of the underlying litigation. Thus, a

protective order is necessary to cover protected information exchanged as part of the litigation of

this case.

        Further, since some requests in this litigation are very likely to continue to seek detailed,

sensitive, highly-technical information related to the State of Texas’s voter registration or DPS

databases, a protective order is necessary to govern the discovery or exchange of such information.

The disclosure of this information without a robust protective order could result in significant

security risks to State data systems and the vulnerability of individuals’ personally identifying

information and other sensitive and personal data.

        Through conversations with other counties, it became apparent that the targets of Plaintiffs’

third-party subpoenas have significant concerns with the production of sensitive information.

Moreover, the State generally, and Defendants particularly, have an interest in preventing the

disclosure of sensitive information from the State that may be in the possession of such third


Defendants’ Motion for Entry of Confidentiality and Protective Order
LULAC v. Whitley et al.; Civil Action No. 5:19-CV-00074-FB                                  Page 3 of 8
            Case 5:19-cv-00074-FB Document 30 Filed 02/18/19 Page 4 of 8



parties. The disclosure of such information without a valid protective order in place could result

in such information being stripped of statutory protections to confidentiality, possibly including

Public Information Act requests. Accordingly, Defendants provided a proposed protective order

to Plaintiffs that largely reflects the contents of the Western District of Texas’s standard protective

order, with additions to ensure that the type of sensitive information at issue in this case is able to

be designated as confidential.

        Less than 24 hours prior to the preliminary injunction hearing, Plaintiffs provided a draft

proposed protective order for the first time. Plaintiffs’ proposal was wholly insufficient. It was less

than one page of substance, limited in time, did not provide protections for third parties, and did

not provide for an adequate procedure for challenging confidentiality designations. It also did not

reflect and had no relation to the standard protective order used in the Western District.

        On the eve of the preliminary injunction, at approximately 6:15 PM, Defendants learned

that Plaintiffs’ counsel had negotiated confidentiality agreements with at least some of these third

parties—but no protective order has been entered by the Court. As mentioned above, this could

have grave implications for the statutory protections regarding such data.

        Defendants modified their proposed protective order to address some concerns raised by

Plaintiffs, but Plaintiffs refused to propose any different or additional language that would protect

the third-parties whom they have unduly burdened with their subpoenas.

        On this basis, Defendants request that the attached Protective Order apply to all materials

produced pursuant to Plaintiffs’ third-party subpoenas as well as all other confidential materials

produced or to be produced throughout the pendency of this case. (See Id.)

        Defendants hereby move for the entry of the attached proposed Protective Order.




Defendants’ Motion for Entry of Confidentiality and Protective Order
LULAC v. Whitley et al.; Civil Action No. 5:19-CV-00074-FB                                   Page 4 of 8
            Case 5:19-cv-00074-FB Document 30 Filed 02/18/19 Page 5 of 8



                                       ARGUMENT & AUTHORITIES

        A court has broad discretion to issue a protective order on a showing of good cause. See

Fed. R. Civ. P. 26(c); see also Shingara v. Skiles, 420 F.3d 301, 306 (3d Cir. 2005) (listing factors

that a court should consider in granting protective order for discovery). Once good cause has been

established, the court must weigh the movant’s privacy interests in the information and the burden

of producing the information against the rights of the nonmovant and the public to obtain the

information. See Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210-11

(9th Cir. 2002).

          In this case, there is good cause for the Court to issue a protective order. The information

sought by Plaintiffs in the attached subpoenas would entail the production of confidential

materials, including but not limited to personally identifiable information (such as home address,

date of birth, and social security number), trade secrets, confidential or proprietary financial

information, operational data, business plans, and competitive analyses, personnel files, personal

information that is protected by law, and other sensitive information that would disclose personal

information of an individual not a party to this litigation that could be used to identify that person

or that may subject the producing or disclosing person to competitive or financial injury or

potential legal liability to third parties.

          Plaintiffs have rushed to circumvent normal discovery processes by issued document

requests attached to third party subpoenas. They have deprived the parties, third parties, and the

Court the time to deliberate regarding these sensitive issues, and in doing so they risk the public

disclosure of information that should properly remain confidential. Moreover, information

related to State data systems, once disclosed, could pose a significant security risk if it were to

fall into the wrong hands, and at least one target of Plaintiffs’ third-party subpoenas, Gayatri



Defendants’ Motion for Entry of Confidentiality and Protective Order
LULAC v. Whitley et al.; Civil Action No. 5:19-CV-00074-FB                                    Page 5 of 8
            Case 5:19-cv-00074-FB Document 30 Filed 02/18/19 Page 6 of 8



Vasan, is a State employee who has access to sensitive technical information. Forcing these third

parties to disclose this information not only harms their interests, but the interests of Defendants

in protecting the integrity and security of State’s and individual Texans’ sensitive data.

          In light of these concerns, the privacy interests of the parties and third parties outweigh

the slight burdens imposed on Plaintiffs and the public by a Protective Order that will safeguard

the confidentiality of this sensitive information. Because Plaintiffs are unwilling to alleviate

these concerns, Defendants ask the Court to exercise its discretion and grant the attached

protective order.

                                                   PRAYER

        For foregoing reasons, Defendant respectfully requests that this Court enter the proposed

Protective Order, attached to this motion, as the Protective Order governing all proceedings in this

case.




Defendants’ Motion for Entry of Confidentiality and Protective Order
LULAC v. Whitley et al.; Civil Action No. 5:19-CV-00074-FB                                   Page 6 of 8
            Case 5:19-cv-00074-FB Document 30 Filed 02/18/19 Page 7 of 8



                                                    Respectfully submitted.

                                                    KEN PAXTON
                                                    Attorney General of Texas

                                                    JEFFERY C. MATEER
                                                    First Assistant Attorney General

                                                    RYAN BANGERT
                                                    Deputy Attorney General for Legal Counsel

                                                    /s/ Patrick K. Sweeten
                                                    PATRICK K. SWEETEN
                                                    Associate Deputy for Special Litigation
                                                    Texas Bar No. 00798537
                                                    TODD LAWRENCE DISHER
                                                    Special Counsel for Civil Litigation
                                                    Texas Bar No. 24081854
                                                    MICHAEL TOTH
                                                    Special Counsel for Civil Litigation
                                                    Texas Bar No. 24100608
                                                    ROLA DAABOUL
                                                    Assistant Attorney General
                                                    Texas Bar No. 24068473
                                                    CHRISTOPHER D. HILTON
                                                    Assistant Attorney General
                                                    Texas Bar No. 24087727

                                                    P.O. Box 12548, Capitol Station
                                                    Austin, Texas 78711-2548
                                                    (512) 463-2120
                                                    FAX: (512) 320-0667
                                                    Patrick.Sweeten@oag.texas.gov
                                                    Todd.Disher@oag.texas.gov
                                                    Michael.Toth@oag.texas.gov
                                                    Rola.Daaboul@oag.texas.gov
                                                    Christopher.Hilton@oag.texas.gov

                                                    Counsel for Defendants




Defendants’ Motion for Entry of Confidentiality and Protective Order
LULAC v. Whitley et al.; Civil Action No. 5:19-CV-00074-FB                                      Page 7 of 8
            Case 5:19-cv-00074-FB Document 30 Filed 02/18/19 Page 8 of 8



                                      CERTIFICATE OF CONFERENCE

        I certify that I conferred with opposing counsel regarding the proposed protective order

and the need for confidentiality protections, and Plaintiffs are opposed to this motion.



                                                             /s/ Christopher D. Hilton
                                                             CHRISTOPHER D. HILTON




                                         CERTIFICATE OF SERVICE

        I certify that a true and accurate copy of the foregoing document was filed electronically (via

CM/ECF) on February 18, 2019, and that the person(s) identified below was served by CM/ECF:


Danielle M. Lang*                                             Luis Roberto Vera, Jr.
Mark P. Gaber*                                                General Counsel
Campaign Legal Center                                         Law Offices of Luis Roberto Vera,
1411 K Street NW, Suite 1400                                  Jr. & Associates
Washington, DC 20005                                          1325 Riverview Towers
dlang@campaignlegal.org                                       111 Soledad
mgaber@campaignlegal.org                                      San Antonio, TX 78205-2260
*motions for admission pro hac vice                           lrvlaw@sbcglobal.net
Forthcoming                                                   Chad W. Dunn
Renea Hicks                                                   K. Scott Brazil
                                                              Brazil & Dunn
Law Office of Max Renea Hicks                                 3303 Northland Drive, Suite 205
P.O. Box 303187                                               Austin, TX 78731
Austin, TX 78703                                              chad@brazilanddunn.com
rhicks@renea-hicks.com

David Richards
Richards, Rodriguez & Skeith LLP
816 Congress Avenue, Suite 1200
Austin, TX 78701

                                                             /s/ Patrick K. Sweeten
                                                             PATRICK K. SWEETEN




Defendants’ Motion for Entry of Confidentiality and Protective Order
LULAC v. Whitley et al.; Civil Action No. 5:19-CV-00074-FB                                    Page 8 of 8
